PER CURIAM.
In these consolidated appeals, Wayne Mark Brown seeks to appeal the district court’s order denying his Fed.R.Civ.P. 60(b) motion to reconsider the dismissal of his 28 U.S.C. § 2255 (2000) motion (No. 03- 7620), and the court’s order denying his motion to reopen habeas proceedings (No. 04- 6211). We first address the denial of Brown’s motion to reconsider.
An appeal may not be taken from the final order in a habeas corpus proceeding unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). The denial of a Rule 60(b) motion is the final order in a habeas proceeding and thus requires a certificate of appealability for appeal. Reid v. Angelone, 369 F.3d 363 (4th Cir.2004). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude that Brown has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal in No. 03-7620.
We next consider the district court’s denial of Brown’s motion to reopen habeas proceedings. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court in No. 04-6211. See United States v. Brown, No. CR-98-1126; CA-02-1434-0-23 (D.S.C. filed Sept. 8, 2003; entered Sept. 9, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 08-7620 DISMISSED; No. 01-6211 AFFIRMED